63 So.3d 879 (2011)
Emily McDONALD, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and CMS Mechanical, Appellees.
No. 1D11-0823.
District Court of Appeal of Florida, First District.
June 13, 2011.
Emily McDonald, pro se, Appellant.
Louis A. Gutierrez, Assistant General Counsel, Florida Unemployment Appeals Commission, Tallahassee, for Appellees.
PER CURIAM.
Emily McDonald appeals an order of the Unemployment Appeals Commission affirming an appeals referee's decision finding her to be disqualified from the receipt of unemployment compensation benefits. In a motion to relinquish jurisdiction, the Unemployment Appeals Commission forthrightly acknowledges that the proceedings before the referee did not fully comport with the requirements of an administrative rule governing the matter. The Commission therefore requests that the court relinquish jurisdiction to it for purposes of issuing an order remanding the case to the referee for further proceedings. In accordance with this request, the final order of the Unemployment Appeals Commission being appealed herein is reversed, and the matter is remanded for further proceedings.
REVERSED and REMANDED.
BENTON, C.J., HAWKES and CLARK, JJ., concur.